DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	The election without traverse of Group I (claims 1-13, 16, 19, 20, 23, 24, and 40; drawn to a method for producing a ribonucleic acid (RNA) molecule composition) along with mixture generation using bacterial amplification (claim 2 c1) for ‘Species Election I – Mixture Generation or Single Combination Thereof’ and growth of single DNA plasmid species (claim 4 d1) for ‘Species Election II – Single DNA Plasmid Species or Mixture of Different DNA Plasmid Species’ in the ‘Response to Restriction Requirement’, filed on 12 March 2021, is acknowledged.
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 14, 15, 17, 18, 21, 22, 25-33, and 35-39 are canceled.
	Claims 1, 5-11, 13, 16, 19, 20, 23, 24, and 34 are amended.
	Claims 40 and 41 are added.
	Claims 34 and 41 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement’, filed on 12 March 2021, was an election without traverse.
Species Election I – Mixture Generation or Single Combination Thereof’ and growth of single DNA plasmid species (claim 4 d1) for ‘Species Election II – Single DNA Plasmid Species or Mixture of Different DNA Plasmid Species’.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 24 February 2021, on 31 December 2020, on 23 March 2020, on 19 November 2019, on 29 October 2019, and on 24 October 2018, have been fully considered.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 16, 19, 20, 23, 24, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.


Vague and Indefinite
	Claims 1-13, 16, 19, 20, 23, 24, and 40 recite an in vitro transcription method of a mixture of m different DNA species, each encoding one or more n different RNA species which is considered vague and indefinite.  It should be recognized that claim 1 defines each of m and n as in integer of at least 2.  However, the claim encompass values for m and n which do not have to be the same and, thus, is considered confusing.  For example, the claims encompass a mixture of 5 different DNA species whereby each encodes one or more of 2 different RNA species.  However, because there can be at most 2 different DNA species which encode for 2 different RNA species the claims are considered to rendered confusing.  Accordingly, clarification and appropriate correction of the above claim limitation in the claims is requested.
	Claim 4 recites the limitation “d1) transforming m single bacterial cell cultures...” (i.e., plural form) which is considered vague and indefinite in light of dependency to claim 3.  Claim 3 provides for “d) transforming a bacterial cell culture…” (i.e., singular form) and, hence, the above recited limitation of claim 4 is rendered confusing based upon conflicting plural and singular form usage.  Accordingly, clarification and appropriate correction of the above claim limitation in the claim is requested.
Claim 6 recites the limitation “optionally determining” (see step (g1)) which is considered vague and indefinite.  Specifically, the term “optionally” (i.e., can be) suggests but does not require the step of “determining” to be performed and, thus, does not limit the scope of the claim limitation.  In view of the above recited limitation, the claim scope is not “reasonably certain” to one in the art.  see Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 
Claim 24 recites the limitation “for a different…” (see step (g1)) which is considered vague and indefinite.  Contextually, the term “for” implies that the recited antigen, allergen, autoimmune antigen, etc. is to be different from that of a corresponding antigen, allergen, autoimmune antigen, etc.  However, no corresponding antigen, allergen, autoimmune antigen, etc. is recited and, thus, the claims are rendered confusing.  It would be remedial to simply deleted the term “for” (e.g., for an antigen, for a different allergen, for a different autoimmune antigen, etc.) in order to obviate this rejection.  Accordingly, clarification and appropriate correction of the above claim limitation in the claim is requested.

Lack of Antecedent Basis
	Claim 11 recites the limitation “the m different DNA plasmid species in step j)” which lacks antecedent basis.  Claims 1 and 2, which claim 11 directly or indirectly depends from, does not recite/provide for “m different DNA plasmid species in step j)” and, thus, the above claim limitation lacks antecedent basis.   In the absence of “m different DNA plasmid species in step j)” the steps recited in claim 11 cannot be performed.  Accordingly, clarification and appropriate correction of the above claim limitation in the claim is requested.
Claim 40 recites the limitation “the same target peptide or protein” which lacks antecedent basis.  Claim 1, which claim 40 directly depends from, does not recite/provide for a target peptide or protein and, thus, the above claim limitation lacks antecedent basis.  The n different RNA molecule species recited in claim 1 are simply RNA molecules with no indication of 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

BENNETT 2011
Claims 1, 2, 16, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (Rapid Simultaneous Detection of Enterovirus and Parechovirus RNAs in Clinical Samples by One-Step Real-Time Reverse Transcription-PCR Assay. Journal of Clinical Microbiology. 01 July 2011. Vol. 49, No. 7, pages 2620-2624; see ‘Information Disclosure Statement’, filed on 24 October 2018; herein “BENNETT 2011”).  Also see PCT/EP2016/082487 International Search and Written Opinion, mailed on 13 March 2017 (see ‘Information Disclosure Statement’, filed on 24 October 2018).
	The instant claims are directed to a method comprising performing simultaneous RNA in vitro transcription of a mixture of different DNA encoding in a single reaction vessel.

Regarding claims 1, 2, 16, 19, 23, and 24, BENNETT 2011 describes methods for the production of RNA molecule compositions comprising 5 different RNA molecule species, the method comprising: the in vitro transcription of a mixture of different DNA molecule species in a single reaction vessel in parallel wherein each of the different DNA molecule species encodes one of the different RNA molecule species; and obtaining the RNA molecule composition comprising the different RNA molecule species (Abstract; paragraph bridging pages 2620 and 2621 to page 2621, paragraph bridging left and right columns; and page 2623, left column, 1st full paragraph to right column, 1st full paragraph).
	Accordingly, BENNETT 2011 anticipates the instant claims.

LI 2012
Claims 1, 2, 16, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (The development of a GeXP-based multiplex reverse transcription-PCR assay for simultaneous detection of sixteen human respiratory virus types/subtypes. 14 August 2012. BMC Infectious Diseases. Vol. 12, No. 1, pages 1-8; see ‘Information Disclosure Statement’, filed on 24 October 2018; herein “LI 2012”).  Also see PCT/EP2016/082487 International Search and Written Opinion, mailed on 13 March 2017 (see ‘Information Disclosure Statement’, filed on 24 October 2018).
	The instant claims are directed to a method comprising performing simultaneous RNA in vitro transcription of a mixture of different DNA encoding in a single reaction vessel.

Regarding claims 1, 2, 16, 19, 23, and 24, LI 2012 describes methods for the production of RNA molecule compositions comprising 16 different RNA molecule species, the method comprising: the in vitro transcription of a mixture of different DNA molecule species in a single reaction vessel in parallel wherein each of the different DNA molecule species encodes one of the different RNA molecule species; and obtaining the RNA molecule composition comprising the different RNA molecule species (Abstract; page 2, left column, 2nd full paragraph; page 5, left column, 3rd full paragraph to page 7, right column, 2nd full paragraph; and Table 2).
	Accordingly, LI 2012 anticipates the instant claims.

EP 10832332
	Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 10832332 (see ‘Information Disclosure Statement’, filed on 29 October 2019; here in “JUNG ’232”).
The instant claims are directed to a method comprising performing simultaneous RNA in vitro transcription of a mixture of different DNA encoding in a single reaction vessel.
JUNG ‘232 discloses a combination vaccine comprising at least one RNA encoding at least one more proteins or fragments. (Abstract).
Regarding claims 1 and 24, JUNG ‘232 discloses in vitro transcription methods for the production of RNA molecule compositions utilizing cDNA and oligonucleotide library (Abstract; Paragraphs [0031], [0048], and [0060]).  It is considered that the in vitro transcription reaction is Id.; and Paragraph [0059]).
	Accordingly, JIN 2012 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

EP 10832332
Claims 1-13, 16, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 10832332 (see ‘Information Disclosure Statement’, filed on 29 October 2019; here in “JUNG ’232”) as applied claims 1 and 24 above.
JUNG ‘232 is herein applied from the above ‘Claim Rejections - 35 U.S.C. § 102’.

In view of the teachings of JUNG ‘232 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have inserted the cDNAs to generate and store a cDNA library for future use and utilized bacterial or PCR amplification to generate the mixture of DNA species, since JUNG ‘232 provides one in the art some teaching, suggestion, or motivation to amplify and store the cDNA library (Paragraph [0031]).  Additionally, one in the art would consider the utilization of the same plasmids for storage and, thus, the different DNA species would have the same plasmid backbone.  Further, the utilization of the same plasmid backbone with a cDNA insert of relatively smaller size is likely to result in a high degree of identity between the different DNA species (i.e., the different DNA species would be at least 80% identical to each other.
Accordingly, JUNG ‘232 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636